Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


John Charles Denelsbeck, III, Appellant              Appeal from the 8th District Court of Delta
                                                     County, Texas (Tr. Ct. No. 7735).
No. 06-21-00067-CR        v.                         Memorandum Opinion delivered by Chief
                                                     Justice Morriss, Justice Burgess and Justice
The State of Texas, Appellee                         Stevens participating.



       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment to reflect a
conviction of “John Charles Deneslbeck, III.” As modified, the judgment of the trial court is
affirmed.
       We note that the appellant, John Charles Denelsbeck, III, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED JANUARY 28, 2022
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk